Matter of Adams v Cohen (2017 NY Slip Op 00119)





Matter of Adams v Cohen


2017 NY Slip Op 00119


Decided on January 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2017

Tom, J.P., Richter, Saxe, Gische, Gesmer, JJ.


2698 5431/16 -5736

[*1]In re Quincy Adams, Petitioner,
vHon. Jeffrey Cohen, et al., Respondents.


Quincy Adams, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Margaret A. Cieprisz of counsel), for respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2017
CLERK